Citation Nr: 1521144	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral pes planus prior to November 23, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral pes planus since November 23, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO). 


FINDINGS OF FACTS

1.  Prior to November 23, 2012, the Veteran's bilateral pes planus disorder was manifested by mild pain. 

2.  Since November 23, 2012, the Veteran's bilateral pes planus disorder is severe and is manifested by pain on use accentuated, swelling, and characteristic callosities, and it is not improved by orthotics.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral pes planus prior to November 23, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for al disability rating of 30 percent, but no more, for bilateral pes planus since November 23, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased disability rating for bilateral pes planus arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment outpatient records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2009 and November 2012 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the service-connected disorder.  Id.  In compliance with the Board's October 2012 remand, the aforementioned November 2012 VA examination was obtained to ascertain the current severity of the Veteran's bilateral pes planus disorder.  Based on the foregoing, the Board concludes that there has been substantial compliance with the October 2012 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Service connection was granted for bilateral pes planus, by a rating decision dated in January 2008, and a noncompensable rating was assigned, effective from September 1, 2007, the day following separation from service.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  By rating decision dated in April 2013, the Veteran's service-connected bilateral pes planus rating was increased to 20 percent disabling, respective, effective November 23, 2012.  See Id.  The Veteran perfected an appeal, seeking higher initial evaluations.

Pursuant to Diagnostic Code 5276, a noncompensable rating is warranted for mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toe, there is inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the foot, indications of swelling on use of the foot, and characteristic callosities.  A 30 percent rating is warranted for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the foot, indications of swelling on use of the foot, and characteristic callosities.  A 30 percent rating is warranted for pronounced unilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the foot, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  A 50 percent rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the foot, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In October 2009, the Veteran underwent a VA examination, during which he reported ongoing pain associated with his feet; specifically, his arches and heels.  He stated that he experienced difficulty walking and standing, as well as weakness.  The Veteran also stated that he experienced swelling, heat and redness.  He indicated that he took Motrin and utilized orthotics.  Physical examination of the Veteran's feet revealed no pain upon palpation or manipulation.  There was no evidence of calluses.  There was no evidence of eversion of either heel.  There was no evidence of claw toe or hammer toe of either foot.  The Veteran had full range of motion of his toes and feet.  There was no evidence of effusion, warmth, erythema, or pain with palpation.  The examiner diagnosed bilateral pes planus. 

In November 2012, the Veteran underwent a VA examination, during which he reported that over the years his feet had not bothered him very much.  He stated that his orthotics did not help to alleviate his pain.  The Veteran stated that his current job required him to stand often, which caused pain.  He reported that his left foot hurt more than his right foot.  Physical examination revealed pain on use of both feet, pain accentuated on use, and swelling.  There was evidence of characteristic calluses of both feet.  The Veteran's pain was not relieved by arch supports, as his feet remained symptomatic.  There was no evidence of pain on manipulation of the feet.  There was no evidence of extreme tenderness of plantar surface of the feet.  There was no evidence of decreased longitudinal arch height on weight-bearing.  There was no evidence of marked deformity of the feet.  Weight-bearing line did not fall over or medial to the great toe.  There was no evidence of a lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  There was no evidence of inward bowing of the Achilles' tendon.  There was no evidence of marked inward displacement and severe spasm of the Achilles tendon.   X-rays of the feet were negative for degenerative or traumatic arthritis.  The examiner noted that the Veteran's orthotics did not help to alleviate his bilateral foot pain.       

For the rating period on appeal prior to November 23, 2012, the evidence of record reveals that the Veteran's bilateral pes planus disorder is mild and manifested by subjective pain and the use of orthotics.  There is no evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of either foot.  As such, an initial compensable rating of 10 percent is not warranted for the Veteran's service-connected bilateral pes planus disorder.  

For the rating period on appeal since November 23, 2012, the evidence of record reveals that the Veteran's bilateral pes planus disorder is severe and manifested by  pain on use, pain on use accentuated, swelling, and characteristic callosities.  The evidence of record also shows that the Veteran's symptoms of foot pain and swelling were not improved by orthopedic shoes.  However, the aforementioned November 2012 VA examination did not find marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasms of the tendo Achilles on manipulation.  Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating of 30 percent, but not more, for the Veteran's bilateral pes planus disorder since November 23, 2012, have been met.  38 C.F.R. § 4.71a, Diagnostic Code 5284; see also Hart, 21 Vet. App. at 505.  

The Veteran's statements are competent evidence as to the manifestations of his service-connected bilateral pes planus disorder.  These statements were considered by the medical examiners during the examinations.  The Board finds the medical evidence, to include the statements of the Veteran and the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether a compensable disability rating prior to November 23, 2012, and in excess of 30 percent since November 23, 2012 for his service-connected bilateral pes planus disorder is warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable evaluation prior to November 23, 2012, and his 30 percent evaluation since such date for his service-connected bilateral foot disorder, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Prior to November 23, 2012, the Veteran's bilateral foot disorder is mild and manifested by subjective pain.  Since November 23, 2012, the Veteran's bilateral foot disorder is severe and is manifested by pain on use, pain on use accentuated, swelling, and characteristic callosities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected bilateral foot symptomatology and treatment are congruent with the disability picture represented by a noncompensable evaluation prior to November 23, 2012, and a 30 percent evaluation thereafter.  Compensable ratings and ratings in excess of 30 percent are provided for certain manifestations of the service-connected bilateral foot disorder, but the medical evidence demonstrate that those manifestations were not present throughout the pendency of this appeal.  The criteria for a noncompensable evaluation prior to November 23, 2012, and for a 30 percent evaluation since such time for the bilateral foot disorder reasonably describe the Veteran's service-connected bilateral foot disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral pes planus, the evidence shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected bilateral pes planus varied to such an extent that a rating greater or less than the ratings assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating for bilateral pes planus for the period prior to November 23, 2012, is denied. 

A disability rating of 30 percent for bilateral pes planus for the period since November 23, 2012, is granted.  




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


